PER CURIAM.
The trial judge did not have the benefit of this Court’s decision in Law Realty, Inc. v. Pagliaralo, 385 So.2d 1093 (Fla. 4th DCA 1980), holding that the standard form of brokerage agreement which is the subject matter of this appeal is an exclusive right of sale agreement. Ergo, the appellant is entitled to a commission, albeit it had nothing to do with the sale, if, on remand, the trial judge finds there was no valid and timely revocation.
Reversed and remanded for further proceedings not inconsistent herewith.
HERSEY and GLICKSTEIN, JJ., and LEONARD RIVKIND (Associate Judge), concur.